DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The terminal disclaimer filed on 12/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,873,653 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded. Accordingly, the double patenting rejection has been overcome.
Applicant’s corrections to claim objections for claims 10 made on 10/15/2021 has been considered and the objection to the claims is withdrawn.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claim limitation, i.e., “the payload configuration information follows the packet type field while at least one field following the payload configuration information changes based on the payload configuration information, wherein a size of a third header included in the link layer packet as well as a field included in the third header are determined based on the payload configuration information” (claims 1, 4, 7, and 10) filed 12/06/2021, in conjunction with other limitations recited in the claims are novel over the cited prior art below. 
Hwang et al. (US 2015/0036689 A1) (cited in IDS), which is directed to Transmitting apparatus, receiving apparatus, and controlling methods thereof; and teaches a BBP generator generating BBPs corresponding to L2 packets and comprising a header and a payload data, wherein the header includes a TYPE field indicating information about type of payload data, wherein when the TYPE field is set to 100 to indicate payload data including TS data, wherein when the TYPE field is set to 010 or 011 to indicate payload data including IPv4 data or IPv6 data, wherein the header further includes a MODE field indicating whether additional header (variable and extension headers) exists, wherein the variable header has a minimum of 1 byte, and the BBP generator generating a baseband frame comprising a baseband header and the BBP and transmitting a signal-processed frame via broadcasting (Fig. 4, [0052], [0072], [0074]-[0075], [0078]-[0080], [0083]-[0089], [0099], [0131]);
Hwang et al. (US 2017/0164233 A1) (cited in IDS), which is directed to Transmitting apparatus, receiving apparatus and signal processing method thereof; and teaches a L2 packet header that includes a TYPE field 914 and a NUMTS field 912. The TYPE field indicates a stream time transmitted through a payload. The NUMTS field indicates the number of TS packets within a baseband packet (Figs. 9A-H, [0121], [0151]-[0155]); and 
Ovadia et al. (US 2005/0175341 A1) (cited in IDS), which is directed to Method and architecture for optical networking between server and storage area networks; and teaches a header includes payload type field identifying a packet to be a header IP packet when a value is 1111 and MPEG-2 Video frames when the value is 1011, wherein the header includes a segment burst indicator field indicating whether burst payload is segmented and a concatenated payload indicator field indicating whether burst payload is concatenated, and a frame header including sequence count field and sequence identification field (Figs. 7-8 and 11, [0123], [0130], [0132]); and
Zhai et al. (US 2012/0039255 A1) (cited in IDS), which is directed to Frame concatenation in wireless uwb devices; and teaches a concatenation header field including mini frame count field containing number of mini frames including concatenated frame (Fig. 2, [0022]); and 
Bouazizi et al. (US 2013/0039278 A1) (cited in IDS), which is directed to Protocol overhead reduction; and teaches a header indicating a type of compression applied to a packer header including IPv4 (table 2, [0042], [0071]); and
Michael et al. (US 2019/0037055 A1) (cited in IDS), which is directed to Transmission apparatus, transmission method, reception apparatus, and reception method; and teaches a type field followed by a mode field in a fixed header, wherein the fixed header further includes a data field for configuring payload (Fig. 3, [0070]).

Neither Hwang ‘689 nor Hwang ‘233, Ovadia, Zhai, Bouazizi, and Michael, taken alone or in any reasonable combination, teach the claim limitation, i.e., “the payload configuration information follows the packet type field while at least one field following the payload configuration information changes based on the payload configuration information, wherein a size of a third header included in the link layer packet as well as a field included in the third header are determined based on the payload configuration information” (claims 1, 4, 7, and 10), in conjunction with other limitations recited in the claims.
	Therefore claims 1-12 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478 

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478